DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below.

Response to Amendment
Applicant’s arguments in light of amendments, filed 2/24/21, with respect to Claims 1, 11, and 13 have been fully considered and are persuasive.  The 35 USC § 101 and 35 USC § 103 rejections of Claims 1, 11, and 13 have been withdrawn. Rejections to dependent claims 2-10, 12, and 14-20 are similarly withdrawn as being dependent upon an allowable claim.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Hilbrandie et al. (US 2010/0299055), Hada (US 8,494,759), and Bai et al. (US 2020/0050209):

Regarding claims 1, 11, and 13, Hilbrandie discloses a system for analyzing historical probe data to determine possible speeds of vehicles traversing a road segment utilizing a K-means clustering analysis, but this analysis examines the likely speeds of road segments for route planning purposes, not to determine a variable speed limit to be displayed and output on a variable speed limit sign.

Bai discloses a statistical speed distribution method for determining a speed limit candidate utilizing K-values (¶11-14) but only has a priority date of 8/7/18, and therefore while teaching similar disclosure does not qualify as valid prior art.

Therefor claims Independent claims 1, 11, and 13 allowed. Dependent claims 2-10, 12, and 14-20 are similarly allowable as depending on allowable claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665